    Case 1:20-cv-03547-AMD Document 6 Filed 08/21/20 Page 1 of 3 PageID #: 12




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X
BLAKE WINGATE,

                          Petitioner,                            MEMORANDUM AND ORDER
        -against-
                                                                 20-CV-3547 (AMD)
STATE OF NEW YORK,

                           Respondent.
------------------------------------------------------------X
ANN M. DONNELLY, United States District Judge:

        The pro se petitioner, currently incarcerated at Auburn Correctional Facility, seeks a writ

of habeas corpus pursuant to 28 U.S.C. § 2254.1 (ECF No. 1.) He challenges his conviction for

robbery and assault in Queens County (Case No. 186-2014). (Id.) I grant the petitioner’s request

to proceed in forma pauperis. (ECF No. 2.) However, I dismiss the petition without prejudice

because it is premature.

                                                DISCUSSION

        Under Section 2254, federal courts are granted jurisdiction to entertain habeas petitions

from persons who are “in custody pursuant to the judgment of a State court . . . in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). The statute requires

petitioners to “exhaust[] the remedies available in the courts of the State.” 28 U.S.C. §

2254(b)(1); see also Picard v. Connor, 404 U.S. 270, 275 (1971) (“[A] state prisoner must

normally exhaust available state judicial remedies before a federal court will entertain his

petition for habeas corpus.”).




1
  The petition was filed in the Northern District of New York on August 4, 2020, and was transferred to
this Court on August 6, 2020. (ECF No. 3.)
    Case 1:20-cv-03547-AMD Document 6 Filed 08/21/20 Page 2 of 3 PageID #: 13




        On June 17, 2020, the Appellate Division affirmed the petitioner’s conviction as

modified. People v. Wingate, 184 A.D.3d 738 (2d Dep’t 2020). However, the petitioner

requested leave to appeal to the New York Court of Appeals on July 1, 2020. (ECF No. 1 at 2-3;

ECF No. 1-1 at 79-80.) Because the petitioner’s state court appeal is pending, this petition is

premature. See, e.g., Walker v. Keiser, No. 18-CV-7227, 2020 WL 2733987, at *4 (E.D.N.Y.

May 26, 2020) (The petitioner “acknowledged that his criminal appeal was still pending . . .

Without evidence that any state remedies would be futile, it was premature for [the petitioner] to

pursue a petition for habeas relief in this Court.”); Booker v. Superintendent, Shawangunk Corr.

Facility, No. 19-CV-3758, 2020 WL 1244645, at *2 (E.D.N.Y. Mar. 16, 2020) (“Because

Petitioner’s criminal appeal is still pending, as he has not exhausted his available state court

remedies, his Petition is therefore premature.”). The petitioner may file a new action after he has

exhausted all state court remedies. 2

                                            CONCLUSION

        The petition for a writ of habeas corpus is dismissed without prejudice. A certificate of

appealability will not be issued because the petitioner has not made a substantial showing of the

denial of a constitutional right. See 28 U.S.C. § 2253(c)(2); Lucidore v. N.Y. State Div. of

Parole, 209 F.3d 107, 112-13 (2d Cir. 2000). The Court certifies pursuant to 28 U.S.C. §

1915(a) that any appeal would not be taken in good faith, and in forma pauperis status is denied


2
  An application for a writ of habeas corpus by a person in custody pursuant to a judgment of a state court
is subject to a one-year limitation period. 28 U.S.C. § 2244(d)(1). The limitation period runs from the
latest of: “(A) the date on which the judgment became final by the conclusion of direct review or the
expiration of the time for seeking such review; (B) the date on which the impediment to filing an
application created by State action in violation of the Constitution or laws of the United States is
removed, if the applicant was prevented from filing by such State action; (C) the date on which the
constitutional right asserted was initially recognized by the Supreme Court, if the right has been newly
recognized by the Supreme Court and made retroactively applicable to cases on collateral review; or (D)
the date on which the factual predicate of the claim or claims presented could have been discovered
through the exercise of due diligence.” Id.

                                                     2
  Case 1:20-cv-03547-AMD Document 6 Filed 08/21/20 Page 3 of 3 PageID #: 14




for purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962). The

Clerk of Court is respectfully directed to close this case.



SO ORDERED.

                                                         s/Ann M. Donnelly
                                                       ___________________________________
                                                       ANN M. DONNELLY
                                                       United States District Judge

Dated: Brooklyn, New York
       August 21, 2020




                                                  3
